Citation Nr: 1410973	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-48 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for glaucoma, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected allergic rhino-sinusitis.

5.  Entitlement to a compensable evaluation for service-connected chronic tonsillitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army from April 1963 to March 1965, and he had later periods of active duty for training as a member of the Reserves in 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeals were previously before the Board in October 2012, when the Board reopened a previously denied claim of service connection for a psychiatric disorder and remanded the issues listed above to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  All requested action having been taken, the case is returned to the Board for further appellate consideration.



FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in a January 2008 rating decision on the grounds that no nexus between the currently diagnosed disability and service, or a service-connected disability was shown.

2.  The Veteran did not file a notice of disagreement or additional relevant evidence regarding the claim of service connection for sleep apnea within one year of the January 2008 denial; his sole germane submission was a bare statement of claim in June 2008.

3.  Evidence received since January 2008 fails to address an unestablished fact or raise any reasonable possibility of substantiating the claim of service connection for sleep apnea.

4.  Currently diagnosed depression was not first manifested on active duty; the preponderance of the evidence is against a finding that an acquired psychiatric disorder is related to service or caused or aggravated by a service-connected disability.

5.  Currently diagnosed glaucoma was not first manifested on active duty; the preponderance of the evidence is against a finding that glaucoma is related to service or caused or aggravated by a service-connected disability.

6.  Service-connected allergic rhino-sinusitis has been manifested by no worse than recurrent nasal stuffiness and subjective complaints of mild pain in the frontal sinus region throughout the appellate period.

7.  Service-connected tonsillitis is status post-surgery, and has been asymptomatic throughout the claim period.



CONCLUSION OF LAW

1.  The January 2008 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 20.1103 (2013).

2.  The criteria for reopening of a previously denied claim of service connection for sleep apnea are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection of an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

4.  The criteria for service connection of glaucoma are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

5.  The criteria for an evaluation in excess of 10 percent for allergic rhino-sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2013).

6.  The criteria for a compensable evaluation for chronic tonsillitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.97, Diagnostic Code 6516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2008, November 2012, and June 2013 letters satisfied the duty to notify provisions, to include as related to reopening a previously denied claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In compliance with Board remand directives, the Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

VA examinations were provided with regard to sinusitis and tonsillitis, as well as glaucoma and a mental disorder; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In the claims for increased evaluation, the examiners made all required clinical findings to permit application of the rating schedule.  Regarding a mental disorder and glaucoma, the examiners relied upon made necessary findings and conducted any required testing; they then offered the requested medical opinions and provided supportive rationale.  The examinations are therefore adequate and comply with the Board's October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

No examination was afforded the Veteran in connection with the attempt to reopen a previously denied claim of service connection for sleep apnea, as the duty to examine does not attach until after reopening.  38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  The Veteran did file a new claim of service connection for sleep apnea within one year of the January 2008 denial, but submitted no evidence accompanying the bare assertion of entitlement.  Reconsideration of the denial was therefore not required under 38 C.F.R. § 3.156(b).  Further, no expression of disagreement with the January 2008 decision was received.  Accordingly, the January 2008 decision denying service connection for sleep apnea is final.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the January 2008 denial of service connection for sleep apnea, the evidence of record consisted of service treatment and personnel records, VA treatment records, and VA examination reports.  The evidence established a diagnosis of obstructive sleep apnea, with use of a CPAP machine.  However, the evidence failed to show a nexus between the current diagnosis and service or a service-connected disability.

Since January 2008, additional SSA records, which include a private 1993 sleep study diagnosing sleep apnea, and additional VA treatment and examination records have been associated with the claims file.  While these were not considered in connection with the January 2008 decision, they are cumulative and redundant of evidence already of record.  At most, they repeat the already known fact of a current diagnosis, and hence they cannot be considered new.

Moreover, as they include no discussion of a potential nexus to service or a service-connected disability, they are not material; they fail to address the basis of the final prior denial.  The Board has considered whether there is any reasonable possibility that the evidence associated with the record following the previous denial could prompt development which would be beneficial to the Veteran's claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, the evidence simply does not show that the Veteran's sleep apnea is related to service or due to or aggravated by a service-connected disability.  Accordingly, the claim of service connection for sleep apnea is not reopened.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Here, however, no listed chronic conditions are at issue, and even if the conditions were considered listed, there is no showing or allegation that they manifested to any degree within one year of service.  Glaucoma and depression (which is not a psychosis under 38 C.F.R. § 3.384) are not subject to presumptive service connection.  

Finally, a disability which is proximately due to or aggravated by a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  The Veteran alleges that both glaucoma and his psychiatric disorder are secondary to service-connected sinusitis and/or tonsillitis.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Glaucoma

The Veteran alleges that his currently diagnosed glaucoma is caused or aggravated by service-connected sinusitis and/or tonsillitis.  He has not offered any evidence, such as private medical treatment or opinions, in support of his allegation; he rests on his bare assertion of a relationship.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the question of causation of glaucoma falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is not reporting an observable cause and effect relationship, which he would be competent to do.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is instead drawing an etiological conclusion, which in this case requires specialized knowledge and training he simply does not possess; the Veteran's opinion on causation is not competent evidence, and is entitled to no probative weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has additionally considered the possibility of direct service connection for glaucoma.  Service treatment records (STRs) reveal a normal eye examination at separation in January 1965.  The Veteran was also treated for a left eye stye in October 1963, which resolved with treatment.

VA treatment records show notations of ocular hypertension in 1993, and eventual diagnosis of and continued treatment for glaucoma; no nexus opinion or information on likely etiology is provided.

A July 2008 VA examination, while competent, is also found to not be probative of the issue.  The examiner diagnosed bilateral open angle glaucoma, and opined that such was not related to service or a service-connected disability, but he failed to include any rationale for the stated opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board remanded the matter for a new examination in October 2012; the February 2013 examination is adequate, and fully complies with the Board's remand directives.  The examiner reviewed the claims file, to include STRs, and examined the Veteran, to include performing necessary testing.  She diagnosed narrow angle glaucoma, senile cataracts, bilateral nasal pterygium, blepharitis, and dry eye.  The Veteran denied any past trauma to the eyes, but past laser surgeries were noted.  He reported that he occasionally had blurring of vision while watching television lasting for 3 to 5 minutes, with improvement with blinking.  He also indicated that this does not happen much since using prescribed eye drops every day.  He denied incapacitating episodes.  The examiner reported that the Veteran used continuous medication to treat the disorder.

The examiner opined that the Veteran's glaucoma was less likely than not related to service or caused or aggravated by a service-connected disability.  She described glaucoma as damage to the optic nerve caused by increased ocular pressures resulting from inadequate drainage of the fluid contained in the eyeball.  There was no showing of glaucoma in service, or any showing or allegation of trauma therein.  She stated that neither sinusitis nor tonsillitis were known causes of glaucoma or precursor ocular hypertension nor was glaucoma aggravated by such disorders.  In that regard, the examiner noted that the Veteran continued to use eye drops to control the intraocular pressure.  The Board also notes that VA treatment records reflect that the Veteran has been prescribed medication for his glaucoma since 2005.  Further, she found no residuals of the in-service left eye stye, which was an acute and transitory condition unrelated to glaucoma.  As the examiner offered the required nexus opinions, and supported her conclusions with a clear rationale based in established facts, the findings are competent evidence on the matter at issue.

Because the only competent and probative evidence of record is against the claim, service connection for glaucoma is not warranted.  There is no doubt to be resolved.

	Acquired Psychiatric Disorder

As with glaucoma, the Veteran alleges that his currently diagnosed depressive disorder is caused or aggravated by his service-connected disabilities.  However, the Veteran is, as is discussed above, not competent to opine on a matter as complex as the cause of his psychiatric disorder.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He can state he feels depressed, but lacks the knowledge and training to opine that an acquired psychiatric disorder is due to or aggravated by a service-connected disability or is related to service.  No probative value is therefore ascribed to his opinion.

The remaining competent and probative evidence of record is against his claim.  STRs reveal that in August 1963, apparently following a failure to report for guard duty, the Veteran underwent a neuropsychological evaluation.  An inadequate personality was diagnosed; by law this is considered a developmental defect not subject to service connection.  38 C.F.R. § 3.303(c).  No acquired psychiatric disability was diagnosed.  The examiner indicated the Veteran's attitude was to cover his lack of ability to understand English, and he was psychiatrically fit for duty.  At separation examination in January 1965, the inadequate personality was noted, but no acquired psychiatric disability was reported.  At no time during service do STRs reflect any complaints of or findings related to a psychiatric disability, including on separation examination, when the Veteran affirmatively denied such.

In June 1965, after separation, a VA psychiatric examination found no current psychiatric illness.  A VA examiner in May 1974 first diagnosed an acquired psychiatric disorder, depressive neurosis.  The Veteran reported at that time that about one and a half years prior, he had withdrawn from college due to a nervous condition.  He did not reference service, or the time period during which he was in service.  In September 1980, he was hospitalized by VA for psychiatric evaluation, and diagnosed with undifferentiated schizophrenia.  Again, neither doctors nor the Veteran made reference to military service as part of diagnosis or treatment.  This diagnosis was confirmed by a VA examiner in May 1981, in connection with a pension claim.  

The Veteran was referred for psychiatric evaluation in June 1993, and rule out posttraumatic stress disorder (PTSD) was entered as the assessment.  However, such was based on the Veteran's false claim of combat service in Vietnam.  Service personnel records verify his overseas service was solely in Germany.  In 2004 and 2005, the Veteran was hospitalized at VA for depression and suicidal ideation.  Although PTSD was listed as a part of his past medical history, no valid diagnosis of such (based on a verified stressor and not disproven allegations of combat) is reflected in the record.

At a February 2006 VA examination in connection with a claim of service connection for PTSD, the examiner noted he was unable to review the claims file.  He took a history from the Veteran which included reports of initial psychiatric problems well after service.  The Veteran did not present any stressor allegation, and he failed to demonstrate multiple other diagnostic criteria for PTSD, and so the condition was not diagnosed.  The doctor instead diagnosed recurrent major depressive disorder with psychotic features.  He did not offer an opinion on nexus.

The July 2008 VA examiner reviewed the claims file and noted an accurate history.  After interview of the Veteran, he diagnosed recurrent major depressive disorder, not psychotic at present.  The examiner opined that the current mental disorder was not related to sinusitis or tonsillitis.  He noted that a 1967 tonsillectomy had resolved tonsillitis completely, and there were no residuals.  It could therefore play no role in depression.  With regard to sinusitis, he noted that at no time throughout the long history of post-service mental health treatment had the Veteran or any doctor referenced any etiological relationship to the sinus/allergy condition.  The examiner also relied upon the variance in the Veteran's own allegations, specifically referencing the PTSD claim from 2006.

However, as the July 2008 examiner did not address the possibility that sinusitis and/or tonsillitis had aggravated, as opposed to caused, a psychiatric disability, the Board remanded the matter in October 2012 for a new examination and opinion.

A February 2013 VA examination fully complied with the Board's directive.  The examiner reviewed the claims file and reported an accurate history.  He diagnosed depressive disorder NOS.  The examiner opined that it was less likely than not that the current disorder was related to service or caused or aggravated by a service-connected disability.  He reasoned that there was no evidence of psychiatric treatment or complaints in service, or until April 1974, which was well after service.  At that time the Veteran made no reference to service or a service-connected disability; he discussed a post-service testicular surgery and his financial situation.  The examiner stated that the inadequate personality disorder diagnosed during service was not a psychiatric disability, but represented traits of his personality associated with development and character.  It was not associated with service in any way.  Because the personality disorder was not considered "psychiatric" in nature, the examiner indicated that it was also unrelated to the psychiatric diagnosis of depression.  Finally, the examiner opined that depression was not caused or aggravated by sinusitis or tonsillitis.  The conditions were not present and active in the same time frame as depression, and they have no etiological or systemic factors in common.

It is also noted that a mood disorder was diagnosed in a December 2008 VA treatment record and a December 2013 VA treatment record notes the Veteran's report of being depressed over abandonment issues.  While the Veteran's symptoms have been diagnosed under several diagnoses during the pendency of this claim, the VA examiner in February 2013 determined that a nexus to service was not shown nor was the psychiatric disorder due to or aggravated by a service-connected disability. 

Every examiner rendering an opinion regarding direct causation, secondary causation, or aggravation has stated that there is no relationship between the currently diagnosed acquired psychiatric disorder and service or a service-connected disability.  No competent authority so much as hints at such a relationship; when discussing causation, multiple nonservice related factors (e.g., surgery, finances, relative's health) are cited.  

Because the only competent and probative evidence of record is against the claim, service connection for an acquired psychiatric disorder is not warranted.  There is no doubt to be resolved.

Increased Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Allergic Rhino-Sinusitis

The Veteran's sinus disability is currently rated as 10 percent disabling under Code 6513, for chronic maxillary sinusitis.  This Code applies a General Rating Formula for Sinusitis, which provides a noncompensable evaluation when sinusitis is detected solely by x-ray.  A 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  If there are three or more such incapacitating episodes, or more than six such non-incapacitating episodes in a year, a 30 percent evaluation is warranted.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode is defined as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Code 6513 and Note.

Review of VA treatment records since 2007 and VA examination reports dated in July 2008 and February 2010 reveals no episodes of sinusitis, whether incapacitating or not.  He was not prescribed antibiotics for respiratory problems, and no doctor noted any discharge or crusting.  While the Veteran has reported some headaches, nasal congestion or mild frontal sinus pain, such were not reported to result in non-incapacitating episodes.  The Veteran himself associates only recurrent stuffiness consistently on examination.  The overall disability picture presented in no way approximates the criteria for evaluation in excess of the currently assigned 10 percent for any period of time that is covered by this claim.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for allergic rhino-sinusitis is not warranted.

	Tonsillectomy

The Veteran underwent a tonsillectomy soon after being service connected for chronic tonsillitis in a 1965 rating decision.  Doctors have repeatedly stated that this successful operation means that there can be no further problems or symptoms related to tonsillitis.  The offending tissue has been removed in its entirety.  

While there are notations of a partial left vocal cord paralysis, with some hoarseness, noted in 2008 and 2009, the February 2010 examiner stated the tonsillectomy had rendered "excellent results."  No doctor associates relatively recent vocal cord problem with the tonsillectomy which occurred almost 40 years prior.  The Veteran does not report chronic hoarseness.  There are simply no current residuals of the Veteran's post-surgery tonsillitis at any point in time during this claim period.

The Board notes that the disability is not specifically listed in the Rating Schedule, and has therefore been rated by analogy to a listed condition affecting similar functions and anatomical locations, with similar symptomatology.  38 C.F.R. § 4.20.  Here, Code 6516, for chronic laryngitis, is applied.  This Code provides a 10 percent evaluation for hoarseness, with inflammation of cords or mucous membrane, and 30 percent evaluation for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Code 6516.  Additionally, a zero percent evaluation is always available when the criteria for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Those criteria are not met here.  While there are some notations of hoarseness during the appellate period, such are not found to be related to tonsillitis, and doctors have explained how they cannot be in light of the remote surgery.  Accordingly, the overall disability picture for the service-connected condition simply cannot meet the criteria for a compensable Schedular evaluation.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A compensable evaluation in excess of 10 percent for chronic tonsillitis is not warranted.

	Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With regard to both sinusitis and tonsillitis, the Schedular criteria are fully adequate, and no further discussion of evaluation under 38 C.F.R. § 3.321 is required.  The criteria contemplate the reported sinusitis symptoms of congestion/discharge and head pain, and the Veteran has not reported any symptoms of tonsillitis.


ORDER

Reopening of a previously denied claim of service connection for sleep apnea is denied.

Service connection for glaucoma is denied.

Service connection for an acquired psychiatric disorder is denied.

An evaluation in excess of 10 percent for allergic rhino-sinusitis is denied.

A compensable evaluation for chronic tonsillitis is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


